FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

JORGE MIRANDA; IRENE MIRANDA,         
             Plaintiffs-Appellants,        No. 04-35940
                v.
                                            D.C. No.
                                          CV-04-00241-AA
CITY OF CORNELIUS; ACME TOWING,
INC.,                                        OPINION
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
                for the District of Oregon
         Ann L. Aiken, District Judge, Presiding

                 Argued and Submitted
          September 13, 2005—Portland, Oregon

                 Filed November 17, 2005

      Before: Raymond C. Fisher, Ronald M. Gould,
              Carlos T. Bea, Circuit Judges.

                 Opinion by Judge Gould




                           15339
15342          MIRANDA v. CITY OF CORNELIUS


                       COUNSEL

Shelly Latin, Oregon Legal Services Corp., Pendleton, Ore-
gon (argued); Spencer M. Neal, Oregon Law Center, Portland,
Oregon, for the plaintiffs-appellants.
                   MIRANDA v. CITY OF CORNELIUS                    15343
Gerald L. Warren, Salem, Oregon, for the defendants-
appellees.


                              OPINION

GOULD, Circuit Judge:

   We consider a constitutional challenge to the impoundment
of a vehicle from the owners’ driveway after a police officer
observed the husband teaching his unlicensed wife how to
drive. Plaintiffs Mr. Jorge and Mrs. Irene Miranda
(“Plaintiffs”) appeal the district court’s grant of summary
judgment for Defendants City of Cornelius (the “City”) and
Acme Towing, Inc. (collectively “Defendants”) and the denial
of Plaintiffs’ motion for partial summary judgment on Plain-
tiffs’ claim that Defendants’ impoundment of their vehicle
violated their constitutional rights under the Fourth and Four-
teenth Amendments. Plaintiffs allege that the impoundment
was an unreasonable seizure under the Fourth Amendment
because it conflicts with the principles of the community care-
taking doctrine. Generally, the community caretaking doctrine
allows the police to impound where necessary to ensure that
the location or operation of vehicles does not jeopardize the
public safety. We hold that, under the special circumstances
of this case, the impoundment of Plaintiffs’ vehicle was an
unreasonable seizure not justified by the community caretak-
ing doctrine because the police have no duty to protect a vehi-
cle parked on the owners’ property and there was no reason
to believe that impoundment would prevent any threat to pub-
lic safety from its unlawful operation beyond the brief period
during which the car was impounded. We reverse the district
court’s grant of summary judgment, and we remand for fur-
ther proceedings.

                                    I1
  1
  We review de novo the district court’s grant of summary judgment and
may affirm on any ground supported by the record. U.S. ex rel. Ali v. Dan-
15344               MIRANDA v. CITY OF CORNELIUS
   On April 10, 2003, Mrs. Miranda slowly drove the Ford
Aerostar van of her husband, Mr. Miranda, around the neigh-
borhood as her husband taught her how to drive. Although
Mr. Miranda is a licensed and insured driver with valid regis-
tration of the vehicle, Mrs. Miranda did not have a driver’s
license. Officer John Calvert, a police officer with the City,
noticed that Mrs. Miranda was driving poorly and at a speed
of about ten miles per hour, and suspected that she was
impaired or improperly licensed. Officer Calvert activated the
overhead lights on his patrol car and followed the vehicle
until Mrs. Miranda pulled into the driveway in front of the
Mirandas’ home.

   After learning that Mrs. Miranda did not have a driver’s
license, Officer Calvert cited her for operating a vehicle with-
out a license and also cited Mr. Miranda for permitting the
operation of the vehicle by an unlicensed driver. Officer Cal-
vert told the Mirandas that their vehicle would be impounded.
In their declarations opposing summary judgment, Plaintiffs
submitted evidence that they had trouble understanding Offi-
cer Calvert because they have limited English skills and did
not know that their vehicle was to be impounded.

   A city ordinance, authorized by state statute, allows an offi-
cer to tow a vehicle, without prior notice, if the officer has a
reasonable belief that the driver is operating it without a valid
operator’s license. Cornelius City Code § 7.455; Or. Rev.
Stat. § 809.720. Officer Calvert waited until the tow truck
from Defendant Acme Towing, Inc. removed the vehicle from

iel, Mann, Johnson & Mendenhall, 355 F.3d 1140, 1144 (9th Cir. 2004).
We must determine whether there is any genuine issue of material fact
viewing all evidence in the light most favorable to the non-moving party.
Id. The facts are largely undisputed, but to the extent any dispute exists,
we credit the factual statements submitted by the Mirandas and any rea-
sonable inferences thereon in our assessment of the appeal of the summary
judgment granted to Defendants.
                   MIRANDA v. CITY OF CORNELIUS                  15345
the Mirandas’ driveway, which occurred about thirty minutes
after the stop.

   On the morning of the next day, April 11, Mr. Miranda
appeared at the police station to pay an administrative fee. He
retrieved his vehicle at the impoundment lot after paying
additional towing charges and impound fees. Mr. Miranda
stated in his declaration that he lost a day’s pay from taking
this time to retrieve his vehicle. Also on April 11, Ms. Dolley
Mack, a police services aide with the City, mailed to Plaintiffs
a Notice of Towed Vehicle report, which informed them of
their right to contest the tow by mailing a request to the police
department within ten days of the tow. On April 15, Mr.
Miranda wrote a letter in Spanish to the police department
complaining about the tow. The City submitted into evidence
the declaration of Ms. Mack stating that “to the best of [her]
knowledge, no request for hearing was ever received.” Mr.
Miranda then received the City’s notice, but he did not
respond to it. He later went to the City Hall and, as he
described it, “spoke with a woman about the tow who told
him that he had no basis to complain about the tow.” On May
6, Plaintiffs appeared at municipal court and pled guilty to the
traffic violations. Plaintiffs did not contest the impoundment
during this hearing, and the court imposed no fines on them.

   In their complaint brought under 42 U.S.C. § 1983, Plain-
tiffs alleged that the impoundment was an unreasonable sei-
zure under the Fourth Amendment as incorporated in the
Fourteenth Amendment and that they were deprived of due
process under the Fourteenth Amendment. Plaintiffs also
sought a declaratory judgment that the city ordinance, Corne-
lius City Code § 7.455, is unconstitutional. The district court
held that the seizure complied with the Fourth Amendment
because Plaintiffs lacked a reasonable expectation of privacy
in their parked car on their unenclosed driveway.2 On the
  2
    The district court did not determine whether the impoundment itself
was unreasonable. On appeal, Plaintiffs concede that they lack a reason-
able expectation of privacy but still allege that the impoundment was an
unreasonable seizure.
15346            MIRANDA v. CITY OF CORNELIUS
issue of due process, the district court held that Plaintiffs did
not have a right to a hearing before the tow and that they were
not denied an opportunity to contest the seizure in a post-tow
hearing. The district court granted Defendants’ motion for
summary judgment and denied Plaintiffs’ motion for partial
summary judgment. Plaintiffs appeal this order. Plaintiffs
request further that summary judgment be entered in their
favor on the issues of unreasonable seizure and deprivation of
due process, or, alternatively, that the case be remanded for
a trial on the issue of whether they were improperly denied an
opportunity for a timely post-deprivation hearing.

                               II

   [1] The impoundment of an automobile is a seizure within
the meaning of the Fourth Amendment. A seizure results if
“there is some meaningful interference with an individual’s
possessory interests in that property.” Soldal v. Cook County,
506 U.S. 56, 61 (1992). The Fourth Amendment protects
against unreasonable interferences in property interests
regardless of whether there is an invasion of privacy. Id. at
62-64 (“Although lacking a privacy component, the property
rights in both instances nonetheless were not disregarded, but
rather were afforded Fourth Amendment protection.”).

   [2] “A seizure conducted without a warrant is per se unrea-
sonable under the Fourth Amendment — subject only to a few
specifically established and well delineated exceptions. The
burden is on the Government to persuade the district court
that a seizure comes under one of a few specifically estab-
lished exceptions to the warrant requirement.” United States
v. Hawkins, 249 F.3d 867, 872 (9th Cir. 2001) (internal quota-
tion marks and citations omitted).

  [3] Defendants acknowledge that the only exception appli-
cable to this impoundment is the “community caretaking”
doctrine, but they assert, in light of Atwater v. City of Lago
Vista, 532 U.S. 318 (2001), that we cannot second-guess an
                 MIRANDA v. CITY OF CORNELIUS             15347
officer’s decision to impound so long as the officer had proba-
ble cause to believe that the driver violated a vehicle regula-
tion that authorizes the impoundment. Plaintiffs counter that
the reasonableness of an impoundment requires more than just
the existence of probable cause, but that the impoundment
itself must comply with the principles of the “community car-
etaking” doctrine.

                               A

   In assessing these claims, we first determine whether prob-
able cause to believe that the driver committed a traffic viola-
tion is sufficient justification by itself to make the
impoundment of the vehicle reasonable under the Fourth
Amendment.

   [4] In Atwater, the Supreme Court held that an officer is
deemed to act reasonably under the Fourth Amendment in
making a warrantless arrest if the officer had probable cause
to believe that the arrested person violated a criminal statute.
Id. at 354 (“If an officer has probable cause to believe that an
individual has committed even a very minor criminal offense
in his presence, he may, without violating the Fourth Amend-
ment, arrest the offender.”). The Supreme Court in Atwater
relied on the historical discretion allowed a police officer to
make a warrantless arrest when supported by probable cause
to believe that the suspect committed a crime. See id. at 327-
45. In applying this bright-line rule, the Court distinguished
other situations where the reasonableness of a search or sei-
zure was determined by “balancing the need to search (or
seize) against the invasion which the search (or seizure)
entails.” Terry v. Ohio, 392 U.S. 1, 21 (1968) (citation and
internal quotation marks omitted). “Terry certainly supports a
more finely tuned approach to the Fourth Amendment when
police act without the traditional justification that either a
warrant (in the case of a search) or probable cause (in the case
of arrest) provides; but at least in the absence of ‘extraordi-
nary’ circumstances, there is no comparable cause for finick-
15348               MIRANDA v. CITY OF CORNELIUS
ing when police act with such justification.” Atwater, 532
U.S. at 347, n.16 (citation omitted).

   [5] In sharp contrast to the broad discretion granted in
Atwater, the Supreme Court in allowing the impoundment and
search of vehicles under the community caretaking doctrine
has limited the discretion of the impounding officer and has
taken a more finely tuned approach to determining reason-
ableness under the Fourth Amendment. In Colorado v. Ber-
tine, the Court allowed “the exercise of police discretion so
long as that discretion is exercised according to standard
criteria and on the basis of something other than suspicion of
evidence of criminal activity.” 479 U.S. 367, 375 (1987). A
leading treatise declares that this language is “highlighting
that while the Supreme Court was not prepared to mandate
any particular rules as to when impoundment incident to
arrest for a traffic violation was permissible, impoundment is
not a matter which can simply be left to the discretion of the
individual officer.” 3 Wayne R. LaFave, Search And Seizure:
A Treatise On The Fourth Amendment § 7.3, at 624 (4th ed.
2004) (emphasis in original).

   The police’s authority to search and seize property when
acting in its role as “community caretaker” has a different
source than its authority to search and seize property to inves-
tigate criminal activity. The reasonableness of a seizure under
the “caretaker” function differs from the bright-line rule con-
cerning probable cause in the criminal context.3 “The standard
  3
    The statutory authority at issue here classifies driving without a license
as a traffic violation and not as a traffic crime. See Or. Rev. Stat.
§ 807.010 (2003). Traffic violations, which were originally called traffic
infractions, have been decriminalized in Oregon:
     The legislature established a distinction between traffic offenses
     which it deemed serious enough to carry criminal penalties and
     those which should not. These latter offenses were defined as
     traffic infractions. The distinguishing features of the traffic
     infraction were the absence of incarceration as a possible penalty
     and the removal of the protections extended to individuals prose-
     cuted for criminal offenses.
Oregon v. Porter, 817 P.2d 1306, 1309 (Or. 1991) (citations and internal
quotation marks omitted).
                 MIRANDA v. CITY OF CORNELIUS              15349
of probable cause is peculiarly related to criminal investiga-
tions, not routine, non-criminal procedures. The probable-
cause approach is unhelpful when analysis centers upon the
reasonableness of routine administrative caretaking functions,
particularly when no claim is made that the protective proce-
dures are a subterfuge for criminal investigations.” South
Dakota v. Opperman, 428 U.S. 364, 371, n.5 (1976).

   [6] In their “community caretaking” function, police offi-
cers may impound vehicles that “jeopardize public safety and
the efficient movement of vehicular traffic.” Opperman, 428
U.S. at 368-69. Whether an impoundment is warranted under
this community caretaking doctrine depends on the location of
the vehicle and the police officers’ duty to prevent it from cre-
ating a hazard to other drivers or being a target for vandalism
or theft. See United States v. Jensen, 425 F.3d 698, 706 (9th
Cir. 2005) (“Once the arrest was made, the doctrine allowed
law enforcement officers to seize and remove any vehicle
which may impede traffic, threaten public safety, or be sub-
ject to vandalism.”); Hallstrom v. City of Garden City, 991
F.2d 1473, 1477, n.4 (9th Cir. 1993) (impoundment of
arrestee’s car from private parking lot “to protect the car from
vandalism or theft” was reasonable under the community
caretaking function). A driver’s arrest, or citation for a non-
criminal traffic violation as in this case, is not relevant except
insofar as it affects the driver’s ability to remove the vehicle
from a location at which it jeopardizes the public safety or is
at risk of loss. But no such public safety concern is implicated
by the facts of this case involving a vehicle parked in the
driveway of an owner who has a valid license.

   [7] The reasonableness of an impoundment under the com-
munity caretaking function does not depend on whether the
officer had probable cause to believe that there was a traffic
violation, but on whether the impoundment fits within the
“authority of police to seize and remove from the streets vehi-
cles impeding traffic or threatening public safety and conve-
nience . . . .” Opperman, 428 U.S. at 369. We conclude that,
15350                MIRANDA v. CITY OF CORNELIUS
in the circumstances of this case, probable cause to believe
that there had been a traffic infraction or non-criminal viola-
tion was insufficient to justify an impoundment of a vehicle
parked in the owner’s driveway, in the absence of a valid
caretaking purpose.4

                                      B

   We consider next whether the seizure of the Mirandas’
vehicle from their driveway is justified by the community
caretaking doctrine. In assessing this question, we must exam-
ine whether this seizure is reasonable based on all of the facts
presented. See Cooper v. California, 386 U.S. 58, 59 (1967)
(The issue of “whether a search and seizure is unreasonable
within the meaning of the Fourth Amendment depends upon
the facts and circumstances of each case . . . .”).

   We begin with the premise, apparently not recognized by
the Defendants, that the decision to impound pursuant to the
authority of a city ordinance and state statute does not, in and
of itself, determine the reasonableness of the seizure under the
Fourth Amendment, as applied to the states by the Fourteenth
Amendment. “The question in this Court upon review of a
state-approved search or seizure is not whether the search (or
seizure) was authorized by state law. The question is rather
   4
     Probable cause to believe there has been a traffic violation is sufficient
justification for police officers to seize a vehicle for a traffic stop. See
Whren v. United States, 517 U.S. 806, 817 (1996). The Court in Whren
recognized “that the foremost method of enforcing traffic and vehicle
safety regulations is acting upon observed violations, which afford the
quantum of individualized suspicion necessary to ensure that police dis-
cretion is sufficiently constrained.” 517 U.S. at 817-18 (citations and inter-
nal quotation marks omitted). It held that a seizure following a traffic stop
is always justified by probable cause because a traffic stop is a necessary
requisite to the enforcement of traffic regulations. However, the impound-
ment of a legally-parked vehicle is not necessary to enforce traffic regula-
tions and requires some additional justification, as is typically
demonstrated by the community caretaking purpose.
                    MIRANDA v. CITY OF CORNELIUS                     15351
whether the search was reasonable under the Fourth Amend-
ment.” Sibron v. New York, 392 U.S. 40, 61 (1968).5

   [8] An impoundment may be proper under the community
caretaking doctrine if the driver’s violation of a vehicle regu-
lation prevents the driver from lawfully operating the vehicle,
and also if it is necessary to remove the vehicle from an
exposed or public location. See United States v. Gutierrez,
995 F.2d 169, 171 (9th Cir. 1993) (“After determining that
neither Gutierrez nor Cervantes possessed a valid driver’s
license, the officers advised them that they were free to go,
but that they could not drive the Cadillac.”); United States v.
Rodriguez-Morales, 929 F.2d 780, 785 (1st Cir. 1991) (“Upon
ascertaining that neither occupant was properly licensed to
drive, the decision not to let the vehicle continue on its jour-
ney was quintessentially reasonable.”). The violation of a traf-
fic regulation justifies impoundment of a vehicle if the driver
is unable to remove the vehicle from a public location without
continuing its illegal operation.

   On the other hand, a decision to impound a vehicle that is
not consistent with the police’s role as “caretaker” of the
streets may be unreasonable. See United States v. Duguay, 93
F.3d 346, 352 (7th Cir. 1996). In Duguay, the court held that
“impoundment based solely on an arrestee’s status as a driver,
owner, or passenger is irrational and inconsistent with ‘care-
taking’ functions. Under [the police officers’] policies, towing
is required any time the arrestee is carted off to jail, regardless
of whether another person could have removed the car and
readily eliminated any traffic congestion, parking violation, or
road hazard.” Id. at 353. “The policy of impounding the car
  5
    Accordingly, we do not make any conclusion as to the constitutionality
of the city ordinance, but confine our analysis to the reasonableness of the
seizure at issue here. See Sibron, 392 U.S. at 62 (“Our constitutional
inquiry would not be furthered here by an attempt to pronounce judgment
on the words of the statute. We must confine our review instead to the rea-
sonableness of the searches and seizures which underlie these two convic-
tions.”).
15352               MIRANDA v. CITY OF CORNELIUS
without regard to whether the defendant can provide for its
removal is patently unreasonable if the ostensible purpose for
impoundment is for the ‘caretaking’ of the streets.” Id.

   [9] The state has the right to allow the driver to drive away
with the vehicle only if he or she is able to do so in compli-
ance with all regulations intended to ensure the vehicle’s safe
operation.6 However, the decision to impound a vehicle after
the driver has violated a vehicle regulation must consider the
location of the vehicle, and whether the vehicle was actually
“impeding traffic or threatening public safety and conve-
nience” on the streets, such that impoundment was warranted.
See Opperman, 428 U.S. at 369. While Officer Calvert may
not have believed that the Mirandas would comply with all
regulations in the future, when he issued citations and called
for the vehicle to be impounded, the vehicle was already
parked in the Mirandas’ home driveway. Mr. Miranda was
licensed to drive the car. Under these circumstances, the
Mirandas’ car was not creating any impediment to traffic or
threatening public safety. An officer cannot reasonably order
an impoundment in situations where the location of the vehi-
cle does not create any need for the police to protect the vehi-
cle or to avoid a hazard to other drivers. See United States v.
Squires, 456 F.2d 967, 970 (2d Cir. 1972) (“However, since
the Cadillac was parked in the parking lot behind the apart-
ment house in which appellant lived, which was an appropri-
ate place for it to be, and appellant did not consent to its
removal, the officers did not have a reasonable basis for con-
cluding that it was necessary to take the Cadillac to the police
station in order to protect it.”).
  6
    An impoundment is proper to prevent the immediate and continued
unlawful operation of the vehicle or to remove a vehicle left in a public
location where it creates a hazard. An officer, acting within the scope of
his or her community care-taking function, is not required to consider “the
existence of alternative less intrusive means” when the vehicle must in
fact be moved to avoid the creation of a hazard or the continued unlawful
operation of the vehicle. See Bertine, 479 U.S. at 374 (internal quotation
marks omitted).
                 MIRANDA v. CITY OF CORNELIUS              15353
   Defendants have argued that the impoundment satisfied the
“caretaking” function by deterring the Mirandas from repeat-
ing this illegal activity in the future. Such a rationale would
expand the authority of the police to impound regardless of
the violation, instead of limiting officers’ discretion to ensure
that they act consistently with their role of “caretaker of the
streets.” See Duguay, 93 F.3d at 352. The decision to
impound must be guided by conditions which “circumscribe
the discretion of individual officers” in a way that furthers the
caretaking purpose. Bertine, 479 U.S. at 376, n.7.

   [10] While the Supreme Court has accepted a deterrence
rationale for civil forfeitures of vehicles that were used for
criminal activity, see Bennis v. Michigan, 516 U.S. 442, 452
(1996), the deterrence rationale is incompatible with the prin-
ciples of the community caretaking doctrine. Unlike in civil
forfeitures, where the seizure of property penalizes someone
who has been convicted of a crime, the purpose of the com-
munity caretaking function is to remove vehicles that are
presently impeding traffic or creating a hazard. The need to
deter a driver’s unlawful conduct is by itself insufficient to
justify a tow under the “caretaker” rationale.

   [11] The deterrence rationale is also not a sufficient justifi-
cation here because of the negligible deterrent effect in this
case. Mr. Miranda was at all relevant times licensed to drive.
And because Mr. Miranda retrieved the car the next morning,
its absence cannot be viewed as a significant deterrent to fur-
ther unlicensed driving by Mrs. Miranda. In addition, the tow-
ing fees simply replaced the actual fines from the citations
because the municipal judge who held the citation hearing
waived any additional fine. Thus, the effect of any conceiv-
able financial deterrent was neutralized. The City has not
demonstrated in law or logic that deterrence is a sufficient
purpose to justify the particular impoundment that occurred
here.
15354            MIRANDA v. CITY OF CORNELIUS
                              III

   Plaintiffs further claim that they were deprived of proce-
dural due process in violation of the Fourteenth Amendment.
They assert that they were entitled to notice and a hearing on
the validity of the impoundment before their vehicle was
seized and impounded. They also assert that they were denied
a meaningful opportunity to contest the impoundment in a
post-deprivation hearing.

                               A

   [12] “We assess due process case-by-case based on the
total circumstances.” California ex rel. Lockyer v. F.E.R.C.,
329 F.3d 700, 711 (9th Cir 2003). “Constitutional due process
requires that a party affected by government action be given
‘the opportunity to be heard at a meaningful time and in a
meaningful manner.’ ” Id. at 708, n.6 (quoting Mathews v.
Eldridge, 424 U.S. 319, 333 (1976)). In determining what
process is due, we apply the factors specified by the Supreme
Court in Mathews v. Eldridge:

    First, the private interest that will be affected by the
    official action; second, the risk of an erroneous
    deprivation of such interest through the procedures
    used, and the probable value, if any, of additional or
    substitute procedural safeguards; and finally, the
    Government’s interest, including the function
    involved and the fiscal and administrative burdens
    that the additional or substitute procedural require-
    ment would entail.

424 U.S. at 335.

   Cases decided by us are cited by Defendants, and previ-
ously by the district court in its order, to support the proposi-
tion that procedural due process does not require pre-
deprivation notice and a hearing before impoundments. See,
                 MIRANDA v. CITY OF CORNELIUS              15355
e.g., Soffer v. City of Costa Mesa, 798 F.2d 361, 363 (9th Cir.
1986); Goichman v. Rheuban Motors, Inc., 682 F.2d 1320,
1323-24 (9th Cir. 1982); Stypmann v. City and County of San
Francisco, 557 F.2d 1338, 1342 (9th Cir. 1977). However,
none of these cases is controlling in light of the unusual facts
presented here. In these cases, the police clearly were acting
within their legitimate caretaking functions. See Goichman,
682 F.2d at 1324 (recognizing “the government’s interest in
efficient and inexpensive towage of illegally parked automo-
biles”); Stypmann, 557 F.2d at 1343 (“The public interest in
removing vehicles from streets and highways in the circum-
stances specified in the traffic code is also substantial, though
differing in the various situations in which removal is autho-
rized.”).

   The crucial factual differences that we confront here, as
explained above, are that the Mirandas’ vehicle, when seized
to be impounded, was safely and securely in the driveway of
their home, and Mr. Miranda, at all relevant times, had a valid
registration for the vehicle and a valid driver’s license. Defen-
dants have not provided a legitimate caretaking purpose for
the impoundment here.

   [13] Impoundment of a vehicle left in a public place or a
vehicle for which there is no licensed driver, although those
circumstances are not presented here, presumably would not
require pre-deprivation notice and a pre-seizure hearing
because the burden of such procedures would vitiate the legit-
imate purposes of the impoundment. Impoundments in such
cases are likely justified by the need to respond immediately
to the hazard or public safety threat caused by the location of
the vehicles, which would be incompatible with a requirement
of notice and a hearing beforehand. However, the novel ques-
tion, squarely presented in this case, of whether a pre-
deprivation hearing is required for an impoundment from the
driveway of the owners’ home, cannot be resolved without
more factual development and a more detailed analysis of the
competing interests involved. Because Defendants have not
15356              MIRANDA v. CITY OF CORNELIUS
provided us with a legitimate caretaking purpose in impound-
ing the car, the question whether a pre-deprivation hearing
was required for the Mirandas’ case cannot be properly deter-
mined on the record before us.7 Therefore, the district court
should determine on remand whether any legitimate caretak-
ing purpose offered by Defendants outweighs the affected pri-
vate interest of the Mirandas in uninterrupted possession of
their car and the risk of erroneous deprivation.

                                    B

   Assuming that pre-deprivation notice and a hearing is not
required, we do not find that any due process violation
resulted from the absence of a post-deprivation hearing to
contest the validity of the impoundment in light of the oppor-
tunity for such a hearing that was given to the Mirandas.

   [14] To establish Defendants’ liability under section 1983,
Plaintiffs “must demonstrate that action pursuant to official
municipal policy of some nature caused a constitutional tort.”
Berry v. Baca, 379 F.3d 764, 767 (9th Cir. 2004). “In order
to impose liability based on a policy of deliberate inaction, the
plaintiff must establish: (1) that he [or she] possessed a consti-
tutional right of which he [or she] was deprived; (2) that the
municipality had a policy; (3) that this policy amounts to
deliberate indifference to the plaintiff’s constitutional right;
and (4) that the policy was the moving force behind the con-
stitutional violation.” Id. (citations and internal quotation
marks omitted).

   The first question under this standard is whether the Miran-
das were deprived of any constitutional right. In accord with
the requirements of due process, the City has a policy of send-
ing notices within forty-eight hours of an impound to the
  7
   As explained in the previous section, the Defendants’ deterrence ratio-
nale is insufficient justification for the impoundment of the Mirandas’
vehicle from the Mirandas’ driveway.
                   MIRANDA v. CITY OF CORNELIUS                    15357
owners explaining their right to request a hearing to contest
the impoundment. See Scofield v. City of Hillsborough, 862
F.2d 759, 764 (9th Cir. 1988) (holding that these “procedures
ensure that any erroneous deprivation of an owner’s vehicle
will be slight, and satisfies due process concerns”). Plaintiffs
contend that they requested a hearing in their letter to the City
Hall, and that their request was ignored. The City presented
evidence, by contrast, that it sent notice to the Mirandas of
their right to a hearing, and that no request for a hearing was
made. Further, the City submitted evidence that at the hearing
on the traffic infractions, no issue was raised about the
impoundment. The Mirandas replied that they did not submit
a hearing request in response to the City’s letter of notice
because they felt that their prior Spanish-language letter made
a request for a hearing. They also contended that Mr. Miranda
later went to City Hall and “spoke with a woman about the
tow who told him that he had no basis to complain about the
tow.” Possibly both sides acted in good faith and there was a
misunderstanding because of language barriers.8

   [15] Even assuming that the City did not respond to the
requests for a hearing that the Mirandas made in a letter writ-
ten in Spanish and made in person at City Hall, relief against
the City cannot be granted in the absence of a policy of the
City that caused or contributed to the assumed deprivation of
a constitutional right. On this ground, the Plaintiffs’ claim is
defeated under the undisputed facts. Plaintiffs do not show
that a municipal policy of deliberate inaction was the “moving
force” behind the City’s inaction towards the Mirandas’
requests for a hearing. Rather, the absence of a hearing con-
cerning the seizure on the undisputed facts was inadvertent
and not as a result of a deliberate inaction under a City policy.
  8
    We do not suggest that the City had a duty under the Constitution to
interpret a Spanish language letter purportedly sent by the Mirandas and
to ignore the lack of response by the Mirandas to the English language
notice letter. We need not reach this question because we ground our opin-
ion on the lack of evidence of a City policy contributing to denial of a
hearing.
15358            MIRANDA v. CITY OF CORNELIUS
   “In order for a municipality to be liable for a section 1983
violation the action alleged to be unconstitutional must imple-
ment a policy officially adopted by the municipality.” Sco-
field, 862 F.2d at 765. Based on Plaintiffs’ statement of facts
and all reasonable inferences thereon, there is no evidence
that the lack of response to Plaintiffs’ letter was the result of
a policy officially adopted by Defendants. In addition, con-
struing Mr. Miranda’s statement that he “spoke with a woman
about the tow” in the most favorable light, it does not provide
a basis for liability under section 1983. Because a denial of a
hearing would be directly contrary to the City’s official pol-
icy, any comment by the woman was not sufficient to estab-
lish the existence of a policy contrary to the City’s written
policy. We conclude that there was no genuine issue of mate-
rial fact precluding the district court’s grant of summary judg-
ment to Defendants on the due process claim.

  [16] On the record before us, we must conclude that there
was no City policy to deprive Plaintiffs of a meaningful
opportunity to contest the deprivation of their vehicle.
Accordingly, the district court did not err in granting sum-
mary judgment on the issue of post-deprivation due process
because the facts do not support a finding of liability even
when they are viewed in a light most favorable to Plaintiffs.

                               IV

   Viewing the evidence in the light most favorable to Plain-
tiffs in their appeal of the summary judgment granted to
Defendants, the impoundment must be considered an unrea-
sonable seizure because the impoundment did not satisfy any
acceptable purpose under the community caretaking doctrine.
On remand, the district court may consider whether Defen-
dants can offer evidence of a legitimate government purpose
for the impoundment sufficient to render the seizure reason-
able and to permit a deprivation of the property without prior
notice and a hearing. On the issue of post-deprivation due
process, we affirm the district court’s summary judgment in
                MIRANDA v. CITY OF CORNELIUS            15359
favor of Defendants. We accordingly reverse in part the dis-
trict court’s judgment and remand for further proceedings
consistent with this disposition. Costs will be awarded to the
plaintiffs-appellants.

 AFFIRMED IN PART, REVERSED IN PART AND
REMANDED.